Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-60790-BLOOM/Valle

  LOUIS VUITTON MALLETIER,

          Plaintiff,

  v.

  AAALVSALE.COM, et al.,

        Defendants.
  _____________________________/

                          ORDER GRANTING PLAINTIFF’S MOTION
                         FOR ENTRY OF PRELIMINARY INJUNCTION

          THIS CAUSE is before the Court upon Plaintiff’s Motion for Preliminary Injunction, ECF

  No. [6] (“Motion”). The Court has carefully considered the Motion, the record in this case, and the

  applicable law, and is otherwise fully advised.

          By the instant Motion, Plaintiff, Louis Vuitton Malletier, moves for entry of a preliminary

  injunction against Defendants,1 for alleged violations of the Lanham Act, 15 U.S.C. §§ 1114 and

  1125(a) and (d). The Court held a hearing by video conference on April 27, 2021, which was

  attended by counsel for Plaintiff only. During the hearing, Plaintiff directed the Court to evidence

  supporting the Motion for Preliminary Injunction. None of the Defendants formally responded to

  the Motion, nor have they made any appearance or filing in this case, either individually or through

  counsel.2 Because Plaintiff has satisfied the requirements for the issuance of a preliminary

  injunction, the Court grants the Motion.


  1
    Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”
  hereto (collectively “Defendants”).
  2
    Plaintiff’s counsel was contacted via email by Defendant Number 158 regarding a possible resolution of
  the matter. However, Defendant Number 158 has not filed any response with the Court as of this date and
  has not entered any formal appearance, either individually or through counsel.
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 2 of 21
                                                                 Case No. 21-cv-60790-BLOOM/Valle


      I.      FACTUAL BACKGROUND3

           Plaintiff is the registered owner of the following trademarks, which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (the “Louis Vuitton

  Marks”):

                 Registration    Registration
Trademark                                                       Class(es) / Relevant Goods
                  Number            Date
                                              IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                                September 20,
                  0,297,594                   and shoe boxes used for luggage, hand bags, and
                                    1932
                                              pocketbooks.
  LOUIS                           August 10,
                  1,045,932                      IC 18. Luggage and ladies’ handbags.
 VUITTON                            1976
                                              IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                                  January 10,
                  1,519,828                   and shoe boxes used for luggage, hand bags,
                                     1989
                                              pocketbooks.

                                                 IC 25. Clothing for men and women, namely, shawls,
                  1,770,131     May 11, 1993
                                                 sashes, scarves; headgear.

                                              IC 16. Stationery, pads of stationery, calendars, indexes
                                              for articles made for travellers, notebooks, envelopes;
                                              writing paper, office requisites in the nature of writing
                                September 28,
                  1,794,905                   pads, pencil holders, pen cases, pencil cases, nibs, nibs
                                    1993
                                              of gold, inkwells, inkstands.
                                              IC 25. Clothing for men and women; namely belts,
                                              shawls, sashes, scarves; footwear headgear.
                                November 28, IC 14. Jewelry, watches and straps for wrist watches.
                  1,938,808
                                   1995      IC 24. Travel blankets made of textile.




  3
    The factual background is taken from Plaintiff’s Complaint, ECF No. [1], Plaintiff’s Motion for
  Preliminary Injunction, ECF No. [6], and supporting evidentiary submissions. Plaintiff filed declarations
  and exhibits annexed thereto in support of its Motion for Preliminary Injunction. The declarations are
  available in the docket at the following entries: Declaration of Hadrien Huet, ECF No. [6-2], and
  Declaration of Stephen M. Gaffigan, ECF No. [6-3].


                                                     2
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 3 of 21
                                                         Case No. 21-cv-60790-BLOOM/Valle


                                        IC 14. Watches and straps for wrist watches.
                                        IC 16. Catalogues featuring luggage and travel
                                        accessories, bags, small leather goods, and garments;
                                        notebooks, anthologies, and pamphlets referring to
                                        travel; calendars; telephone indexes; fountain pens,
                                        ballpoint pens, nibs, covers for pocket and desk diaries,
                                        and checkbook holders.
                                        IC 18. Trunks; traveling trunks; suitcases; traveling bags;
                                        luggage; garment bags for travel; hat boxes for travel;
  LOUIS
             1,990,760   August 6, 1996 shoe bags for travel; umbrellas; animal carriers;
 VUITTON
                                        rucksacks; haversacks; leather or textile shopping bags;
                                        beach bags; handbags; vanity cases sold empty; attaché
                                        cases; tote bags, travel satchels; clutch bags; briefcases;
                                        wallets; pocket wallets; credit card cases; business card
                                        cases; bill and card holders; checkbook holders; key
                                        cases; change purses; briefcase-type portfolios.
                                        IC 24. Travel blankets
                                        IC 25. Shirts; sweatshirts; polo shirts; T-shirts;
                                        headwear; jackets; ties; belts; shawls; scarves.
                                        IC 14. Goods made of precious metals, namely, shoe
                                        ornaments, ornamental pins; jewelry, namely, rings, ear
                                        rings, cufflinks, bracelets, charms, necklaces; horological
                                        instruments, straps for watches, watches and wrist-
                                        watches, and cases for watches.
                                        IC 18. Goods made of leather or imitations of leather are
                                        not included in other classes, namely, boxes made from
                                        leather; trunks, valises, traveling bags, luggage for travel,
                                        garment bags for travel, vanity cases sold empty,
             2,177,828   August 4, 1998
                                        rucksacks, hand bags, beach bags, shopping bags,
                                        shoulder bags, attaché cases, briefcases, and fine leather
                                        goods, namely, pocket wallets, purses, leather key
                                        holders, business card cases, calling card cases, and
                                        credit card cases, umbrellas.
                                        IC 25. Clothing and underwear, namely, shirts,
                                        waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                        dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                        squares, belts, shoes, boots, and sandals.




                                             3
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 4 of 21
                                                        Case No. 21-cv-60790-BLOOM/Valle


                                       IC 14. Jewelry, namely, rings, ear rings, bracelets,
                                       charms, necklaces, horological instruments, straps for
                                       watches, watches, and wrist-watches, and cases for
                                       watches.
                                       IC 18. Goods made of leather or imitations of leather are
                                       not included in other classes, namely, boxes made from
                                       leather; trunks, valises, traveling bags, luggage for travel,
                                       garment bags for travel, vanity cases sold empty,
                          August 18,
             2,181,753                 rucksacks, hand bags, beach bags, shopping bags,
                             1998
                                       shoulder bags, attaché cases, briefcases, and fine leather
                                       goods, namely, pocket wallets, purses, leather key
                                       holders, business card cases, calling card cases, credit
                                       card cases, and umbrellas.
                                       IC 25. Clothing and underwear, namely, shirts,
                                       waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                       dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                       squares, belts, shoes, boots, and sandals.
                                       IC 25. Clothing, namely, sweaters, shirts, sweatshirts,
                                       polo shirts, t-shirts, suits, waistcoats, raincoats, skirts,
                                       coats, pullovers, trousers, dresses, jackets, shawls, stoles,
             2,361,695   June 27, 2000
                                       scarves, neckties, pocket squares, pocket handkerchief
                                       squares for wear, gloves, ties, belts, bathing suits, shoes,
                                       boots and sandals, and hats.
                                       IC 18. Goods made of leather or imitations of leather not
                                       included in other classes, namely, boxes of leather
                                       principally used for travel purposes, trunks, valises,
                          August 22, traveling bags, * traveling sets for containing cosmetics
             2,378,388
  LOUIS                      2000      and jewelry, * handbags, beach bags, shopping bags,
 VUITTON                               shoulder bags, brief cases, pouches, fine leather goods
  PARIS                                namely, pocket wallets, purses, key cases, business card
                                       cases, credit card cases.
                                       IC 25. Clothing and underwear, namely, shirts, polo
                                       shirts, t-shirts, waistcoats, raincoats, skirts, coats,
                          October 31,
             2,399,161                 trousers, dresses, jackets, shawls, stoles, scarves,
                             2000
                                       neckties, gloves, ties, belts, bathing suits, shoes, boots
                                       and sandals, hats.




                                             4
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 5 of 21
                                                        Case No. 21-cv-60790-BLOOM/Valle


                                         IC 14. Jewelry including rings, earrings, cuff links,
                                         bracelets, charms, necklaces, and medallions;
                                         horological and chronometric instruments and apparatus,
                                         namely, watches,
                                         IC 18. Travel bags, travel bags made of leather; luggage
                                         trunks and valises, garment bags for travel, vanity-cases
                                         sold empty; rucksacks, shoulder bags, handbags; attaché
                          October 14,    cases, briefcases, drawstring pouches, pocket wallets,
             2,773,107
                             2003        purses, umbrellas, business card cases made of leather or
                                         of imitation leather, credit card cases made of leather or
                                         of imitation leather; key holders made of leather or of
                                         imitation leather.
                                         IC 25. Clothing, namely, shirts, T-shirts, belts, scarves,
                                         neck ties, shawls, skirts, raincoats, overcoats, trousers,
                                         jeans, pullovers, frocks, highheeled shoes, low-heeled
                                         shoes, boots, tennis shoes; hats
                                         IC 14: jewelry, namely, rings, earrings, cuff links,
                                         bracelets, charms, necklaces, (( tie pins, and medallions;
  LOUIS                  November 23,    keyrings made of precious metal; )) horological and
             2,904,197
 VUITTON                    2004         chronometric instruments, namely, watches, wrist-
                                         watches, (( clocks, )) (( alarm clocks; )) straps for wrist-
                                         watches and watch cases.
                                         IC 009. Optical instruments and apparatus, namely,
                                         spectacles, eyeglasses, spectacle cases.
  LOUIS                  December 7,
             2,909,003                   IC 024. Textiles and textile goods, namely, household
 VUITTON                    2004
                                         linen including bed [ and bath ] linen [, handkerchiefs of
                                         textile ].
                                         IC 09. Spectacles, sunglasses and spectacle cases.
                                         IC 14. Jewelry, namely, rings, earrings and ear clips, cuff
                                         links, bracelets, charms, necklaces, tie pins, medallions;
                                         horological and chronometric apparatus and instruments,
                                         namely, watches, watch cases, alarm clocks; jewelry
                                         boxes of precious metal, their alloys or coated therewith.
                                         IC 18. Leather and imitation leather products, namely,
                                         traveling bags, traveling sets comprised of bags or
                                         luggage, trunks and suitcases, garment bags for travel
             3,107,072   June 20, 2006
                                         purposes; vanity cases sold empty, rucksacks, shoulder
                                         bags, handbags, attaché cases, document wallets and
                                         briefcases made of leather, pouches made of leather,
                                         wallets, purses, key cases, business card cases, credit
                                         card cases; umbrellas.
                                         IC 25. Clothing and undergarments, namely, shirts, tee-
                                         shirts, belts, scarves, neckties, shawls, skirts, raincoats,
                                         overcoats, trousers, denim trousers, dresses, jackets,
                                         sashes for wear, bathing suits, shoes, boots.



                                             5
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 6 of 21
                                                      Case No. 21-cv-60790-BLOOM/Valle


                                      IC 18: boxes of leather or imitation leather for packaging
                                      and carrying goods, trunks, suitcases, traveling sets
                                      comprised of matching luggage, traveling bags, luggage,
                                      garment bags for travel, ((vanity cases not fitted, ))
                         February 17, toiletry cases sold empty, rucksacks, satchels, handbags,
             3,576,404
                            2009      beach bags, leather shopping bags, sling bags, suit
                                      carriers, shoulder bags, waist bags, purses, travel cases,
                                      briefcases, briefcase-type portfolios, leather pouches,
                                      wallets, change purses, key cases, business card cases,
                                      calling card cases.
                                      IC 03. Soaps for personal use; perfumery; essential oils;
                                      cosmetics; creams for the hair, face, and body; lotions
                                      for the hair, face, and body; shower and bath gels;
                                      shower and bath preparations; shampoos; make-up
                                      preparations, namely, foundations, lipsticks, eye
                                      shadows, mascara, make-up powder, and nail polish.
                                      IC 09. Sunglasses; spectacles; optical lenses; spectacle
                                      cases; telephones; mobile telephones; smart phones; PC
                                      tablets; personal digital assistants; MP3 players;
                                      accessories for telephones, mobile telephones, smart
                                      phones, PC tablets, personal digital assistants, and MP3
                                      players, namely, hands-free kits for telephones, batteries,
                                      covers, housings, façades, chargers, hand straps, and
                                      neck straps.
                                      IC 14. Jewelry; key rings of precious metal; tie pins;
                                      medallions; jewelry boxes; watches; watch bands; alarm
                                      clocks; cases for timepieces.
                          August 21, IC 16. Printed matter, namely, pamphlets, catalogs, and
             4,192,541
                            2012      books in the field of travel, luggage, luxury goods,
                                      fashion, clothing, sports, the arts; publications, namely,
                                      brochures and booklets in the field of travel, luggage,
                                      luxury goods, fashion, clothing, sports, the arts;
                                      stationery; stationery articles, namely, note pads, writing
                                      books, drawing books, calendars, agendas, notebooks,
                                      envelopes, letter paper, and index cards; covers for
                                      diaries, indexes, and pads; office requisites, namely,
                                      letter trays, paper cutters, pencils, inkstands, inkwells,
                                      paperweights, pencil holders, pen holders, writing pads,
                                      pens, balls, and nibs for pens; postcards; paper labels;
                                      newspapers; printed documents, namely, printed
                                      certificates.
                                      IC 18. Boxes of leather or imitation leather for
                                      packaging and carrying goods; traveling bags; leather
                                      traveling sets of luggage; trunks; suitcases; garment bags
                                      for travel; vanity cases sold empty; toiletry bags sold
                                      empty; backpacks; handbags; attaché cases; leather


                                           6
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 7 of 21
                                                       Case No. 21-cv-60790-BLOOM/Valle


                                      document cases; wallets; purses; leather key cases;
                                      umbrellas.
                                      IC 24. Textiles and textile goods, namely, bath linen, bed
                                      linen, table linen, towels, bed covers, textile table cloths.
                                      IC 25. Clothing, namely, underwear, shirts, tee-shirts,
                                      pullovers, skirts, dresses, trousers, coats, jackets, belts
                                      for clothing, scarves, sashes for wear, gloves, neckties,
                                      socks, bathing suits; footwear; headwear.
                                      IC 34. Cigar and cigarette cases of leather and imitation
                                      leather.
                                      IC 09. Optical apparatus, namely, binoculars; blank USB
                                      sticks; spectacles; sunglasses; spectacle frames; spectacle
                                      glasses; spectacle cases; accessories for telephones,
                                      mobile phones, smart phones, tablet devices, PDAs, and
                                      MP3 Players, namely, covers, neck straps, neck cords,
                                      and bags and cases specially adapted for holding or
                                      carrying portable telephones and telephone equipment
                                      and accessories.
                                      IC 16. Paper bags; boxes of cardboard or paper;
                                      cardboard and paperboard envelopes and pouches for
                                      packaging; plastic materials for packaging, namely,
                                      bags; posters; pamphlets referring to travel; postcards;
                                      catalogs featuring luggage, travel accessories, bags,
                                      small leather goods, and clothing; paper labels; trading
                                      cards; greeting cards; business cards; invitation cards;
                                      printed publications, namely, books, newspapers,
                                      leaflets, and magazines featuring luggage, travel
  LOUIS                               accessories, purses, small leather goods, and clothing;
             4,530,921   May 13, 2014
 VUITTON                              bookbinding materials; printed photographs; photograph
                                      albums; stationery, namely, note pads, desk pads, writing
                                      pads, drawing pads, envelopes, note paper; calendars;
                                      pocket calendars; note books; telephone indexes; diary
                                      covers; diaries; office requisites, namely, letter trays,
                                      paper knives, ink stands, inkwells, paper weights, pencil
                                      holders, pen holders, pencil tubs, blotting pads, pencils,
                                      fountain pens, rubber erasers, pen cases; printing types;
                                      printing blocks; table linens of paper.
                                      IC 25. Clothing, namely, pullovers, vests, shirts, tee-
                                      shirts, trousers, jackets, suits, coats, rain coats,
                                      waterproof jackets, waterproof pants, overcoats, parkas,
                                      skirts, dresses, pajamas, dressing gowns, nightgowns,
                                      robe, gloves, neck ties, belts for clothing, leather belts,
                                      scarves, pocket squares, sashes for wear, shawls,
                                      stockings, socks, tights, braces for clothing, suspenders,
                                      stoles, underwear, lingerie, bathing suits; headwear;
                                      shoes; slippers; boots; half-boots.


                                            7
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 8 of 21
                                                               Case No. 21-cv-60790-BLOOM/Valle


                                             IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                             accessories, namely, hair pins, barrettes, hair bows, hair
                                             clips, hair bands, hair wraps; hair ornaments; brooches
                                             for clothing; clothing fasteners, namely, scarf holders.
                                             IC 09. Optical apparatus, namely, binoculars; blank USB
                                             sticks; spectacles; sunglasses; spectacle frames; spectacle
                                             glasses; spectacle cases; accessories for telephones,
                                             mobile phones, smart phones, tablet devices, PDAs, and
                                             MP3 players, namely, covers, neck straps, neck cords,
                                             and bags and cases specially adapted for holding or
                                             carrying portable telephones and telephone equipment
                                             and accessories.
                                             IC 16. Paper bags, boxes of cardboard or paper,
                                             cardboard and paperboard envelopes and pouches for
                                             packaging; plastic materials for packaging, namely,
                                             bags; posters; pamphlets referring to travel; postcards;
                                             catalogs featuring luggage, travel accessories, bags,
                                             small leather goods, and clothing; paper labels; trading
                                             cards; greeting cards; business cards; invitation cards;
                               September 30,
                 4,614,736                   printed publications, namely, books, newspapers,
                                   2014
                                             leaflets, and magazines featuring luggage, travel
                                             accessories, purses, small leather goods, and clothing;
                                             bookbinding materials; printed photographs; photograph
                                             albums; stationery, namely, note pads, desk pads, writing
                                             pads, drawing pads, envelopes, note paper; calendars;
                                             pocket calendars; note books; telephone indexes; diary
                                             covers; diaries; office requisites, namely, letter trays,
                                             paper knives, ink stands, inkwells, paper weights, pencil
                                             holders, pen holders, pencil tubs, blotting pads, pencils,
                                             fountain pens, rubber erasers, pen cases; printing types;
                                             printing blocks; table linens of paper.
                                             IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                             accessories, namely, hair pins, barrettes, hair bows, hair
                                             clips, hair bands, hair wraps; hair ornaments; brooches
                                             for clothing; clothing fasteners, namely, scarf holders.

  See Declaration of Hadrien Huet, ECF No. [6-2] at ¶ 4; ECF No. [1-3] (containing Certificates of

  Registration for the Louis Vuitton Marks at issue). The Louis Vuitton Marks are used in connection

  with the manufacture and distribution of high-quality luxury goods in the categories identified above.

  See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 4-5.




                                                    8
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 9 of 21
                                                                    Case No. 21-cv-60790-BLOOM/Valle


          Defendants, through the fully interactive,4 commercial Internet websites and supporting

  domains operating under the domain names identified on Schedule “A” hereto (the “Subject Domain

  Names”), have advertised, promoted, offered for sale, or sold goods bearing what Plaintiff has

  determined to be counterfeits, infringements, reproductions, or colorable imitations of the Louis

  Vuitton Marks. See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 9-11.

          Although each Defendant may not copy and infringe each Louis Vuitton Mark for each

  category of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant has

  infringed, at least, one or more of the Louis Vuitton Marks. See Declaration of Hadrien Huet, ECF

  No. [6-2] at ¶¶ 10-11). Defendants are not now, nor have they ever been, authorized or licensed to

  use, reproduce, or make counterfeits, reproductions, or colorable imitations of the Louis Vuitton

  Marks. See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 9-11.

          Plaintiff’s representative reviewed and visually inspected the Internet websites, including

  images reflecting the various items bearing the Louis Vuitton Marks offered for sale by Defendants

  through the Internet websites operating under the Subject Domain Names, and determined the

  products were non-genuine, unauthorized versions of Plaintiff’s products. See Declaration of

  Hadrien Huet, ECF No. [6-2] at ¶¶ 10-11.

          On April 12, 2021, Plaintiff filed its Complaint, ECF No. [1], against Defendants for

  trademark counterfeiting and infringement, false designation of origin, cybersquatting, common

  law unfair competition, and common law trademark infringement. On April 13, 2021, Plaintiff

  filed its Ex Parte Application for Entry of Temporary Restraining Order and Preliminary

  Injunction, ECF No. [6]. On April 14, 2021, this Court entered a Temporary Restraining Order,


  4
   Plaintiff asserts multiple Defendants use some of their Subject Domain Names to act as supporting domain
  names to direct traffic to their fully-interactive, commercial websites, including those operating under other
  Subject Domain Names, from which consumers can complete purchases. See Declaration of Stephen M.
  Gaffigan [5-3] at ¶ 2, n.1.


                                                        9
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 10 of 21
                                                                Case No. 21-cv-60790-BLOOM/Valle


  enjoining Defendants from, among other actions, continuing to manufacture, promote, and/or sell

  any products bearing Plaintiff’s alleged infringed trademarks. Pursuant to the Court’s April 14,

  2021 Order, Plaintiff served Defendants with a copy of the Complaint together with copies of the

  Ex Parte Application for Entry of Temporary Restraining Order and Preliminary Injunction, and

  the Court’s April 14, 2021 Temporary Restraining Order, thereby providing notice and copies of

  the April 14, 2021 Temporary Restraining Order and Plaintiff’s Ex Parte Application for Entry of

  Temporary Restraining Order and Preliminary Injunction via e-mail to each Defendant’s

  corresponding email/online contact form, or via e-mail to Defendant’s registrar of record, and by

  posting copies of the Temporary Restraining Order and all other pleadings and documents on file

  in this action on the website located at http://servingnotice.com/Ls37a2/index.html. Thereafter,

  Certificates of Service were filed confirming service on each Defendant, ECF Nos. [14], [15], and

  [16].

      II.       LEGAL STANDARD

             To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)

  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)

  that the entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo,

  403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading

  Inc., 51 F.3d 982, 985 (11th Cir. 1995).

      III.      ANALYSIS

             The declarations Plaintiff submitted in support of its Motion for Preliminary Injunction

  support the following conclusions of law:




                                                    10
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 11 of 21
                                                               Case No. 21-cv-60790-BLOOM/Valle


          A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

  confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

  bearing counterfeits, reproductions, or colorable imitations of the Louis Vuitton Marks, and that

  the products Defendants are selling and promoting for sale are copies of Plaintiff’s products that

  bear copies of the Louis Vuitton Marks;

          B.      Because of the infringement of the Louis Vuitton Marks, Plaintiff is likely to suffer

  immediate and irreparable injury if a preliminary injunction is not granted. It clearly appears from

  the following specific facts, as set forth in Plaintiff’s Complaint, Motion for Preliminary

  Injunction, and accompanying declarations on file, that immediate and irreparable loss, damage,

  and injury will result to Plaintiff and to consumers because it is more likely true than not that:

                  1.      Defendants own or control Internet websites, domain names, or website

  businesses which advertise, promote, offer for sale, and sell products bearing and/or using

  counterfeit and infringing trademarks in violation of Plaintiff’s rights; and

                  2.      There is good cause to believe that more counterfeit and infringing products

  bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be

  misled, confused, and disappointed by the quality of these products; and that Plaintiff may suffer

  loss of sales for its genuine products and an unnatural erosion of the legitimate marketplace in

  which it operates.

          C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

  and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

  harm to Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality

  products, if such relief is not issued.




                                                   11
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 12 of 21
                                                               Case No. 21-cv-60790-BLOOM/Valle


           D.      The public interest favors issuance of the preliminary injunction to protect

  Plaintiff’s trademark interests and protect the public from being defrauded by the palming off of

  counterfeit goods as Plaintiff’s genuine goods.

     IV.         CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [6],

  is GRANTED as follows:

           (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order are enjoined and restrained, until further Order of this Court:

                      a. From manufacturing, importing, advertising, promoting, offering to sell,
                         selling, distributing, or transferring any products bearing the Louis Vuitton
                         Marks, or any confusingly similar trademarks, other than those actually
                         manufactured or distributed by Plaintiff; and

                      b. From secreting, concealing, destroying, selling off, transferring, or
                         otherwise disposing of: (i) any products, not manufactured or distributed by
                         Plaintiff, bearing and/or using the Louis Vuitton Marks, or any confusingly
                         similar trademarks; or (ii) any evidence relating to the manufacture,
                         importation, sale, offer for sale, distribution, or transfer of any products
                         bearing the Louis Vuitton Marks, or any confusingly similar trademarks.

           (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order shall immediately discontinue, until further Order of this Court, the use of the Louis

  Vuitton Marks or any confusingly similar trademarks, on or in connection with all Internet

  websites, domain names, or businesses owned and operated, or controlled by them, including the

  Internet websites operating under the Subject Domain Names;

           (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of




                                                    12
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 13 of 21
                                                               Case No. 21-cv-60790-BLOOM/Valle


  this Order shall immediately discontinue, until further Order of this Court, the use of the Louis

  Vuitton Marks, or any confusingly similar trademarks within domain name extensions, metatags

  or other markers within website source code, from use on any webpage (including as the title of

  any web page), from any advertising links to other websites, from search engines’ databases or

  cache memory, and any other form of use of such terms which is visible to a computer user or

  serves to direct computer searches to Internet websites registered, owned, or operated by each

  Defendant, including the Internet websites operating under the Subject Domain Names;

         (4)       Each Defendant shall not transfer ownership of the Subject Domain Names during

  the pendency of this action, or until further Order of the Court;

         (5)       Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Subject Domain Names and shall take all steps necessary to retrieve computer

  files relating to the use of the Subject Domain Names that may have been deleted before the entry

  of this Order;

         (6)       Upon Plaintiff’s request, the domain name registrar and/or privacy protection

  service for any of the Subject Domain Names are ordered to disclose to Plaintiff the true identities

  and contact information of the registrant of the Subject Domain Name;

         (7)       The domain name registrars for the Subject Domain Names shall immediately, to

  the extent not already done, assist in changing the registrar of record for the Subject Domain

  Names, to a holding account with a registrar of Plaintiff’s choosing (the “New Registrar”),

  excepting any such domain names which such registrars have been notified in writing by Plaintiff

  have been or will be dismissed from this action, or as to which Plaintiff has withdrawn its request

  to immediately transfer such domain names. To the extent the registrars do not assist in changing

  the registrars of record for the domains under their respective control within one (1) business day




                                                   13
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 14 of 21
                                                                Case No. 21-cv-60790-BLOOM/Valle


  of receipt of this Order, the top-level domain (TLD) registries, for the Subject Domain Names, or

  their administrators, including backend registry operators or administrators, within five (5)

  business days of receipt of this Order, shall change, or assist in changing, the registrar of record

  for the Subject Domain Names to a holding account with the New Registrar, excepting any such

  domain names which such registries have been notified in writing by Plaintiff have been or will

  be dismissed from this action, or as to which Plaintiff has withdrawn its request to immediately

  transfer such domain names. Upon the change of the registrar of record for the Subject Domain

  Names, the New Registrar will maintain access to the Subject Domain Names in trust for the Court

  during the pendency of this action, or until further order of the Court. Additionally, the New

  Registrar shall immediately institute a temporary 302 domain name redirection which will

  automatically redirect any visitor to the Subject Domain Names to the following Uniform Resource

  Locator (“URL”) http://servingnotice.com/Ls37a2/index.html whereon copies of the Complaint,

  this Order, and all other documents on file in this action are displayed. Alternatively, the New

  Registrar may update the Domain Name System (“DNS”) data it maintains for the Subject Domain

  Names, which link the domain names to the IP addresses where their associated websites are

  hosted, to NS1.MEDIATEMPLE.NET and NS2.MEDIATEMPLE.NET, which will cause the

  domain names to resolve to the website where copies of the Complaint, this Order, and all other

  documents on file in this action are displayed. After the New Registrar has effected this change,

  the Subject Domain Names shall be placed on lock status by the New Registrar, preventing the

  modification or deletion of the domains by the New Registrar or Defendants;

         (8)     This Order shall apply to the Subject Domain Names, associated websites, and any

  other domain names and websites which are being used by Defendants for the purpose of

  counterfeiting the Louis Vuitton Marks at issue in this action and/or unfairly competing with Plaintiff




                                                    14
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 15 of 21
                                                               Case No. 21-cv-60790-BLOOM/Valle


  on the World Wide Web;

          (9)     As a matter of law, this Order shall no longer apply to any Defendant or associated

  domain name dismissed from this action, or as to which Plaintiff has withdrawn its request for a

  preliminary injunction;

          (10)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

  Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

  wrongful injunction or restraint, during the pendency of this action, or until further Order of the

  Court. In the Court’s discretion, the bond may be subject to increase should an application be made

  in the interest of justice; and

          (11)    This Order shall remain in effect during the pendency of this action or until further

  Order of this Court.

          DONE AND ORDERED in Chambers at Miami, Florida, on April 27, 2021.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   15
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 16 of 21
                                                    Case No. 21-cv-60790-BLOOM/Valle


                             SCHEDULE “A”
             DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                Defendant
                                      Defendant / Domain Name
                 Number
                     1       aaalvsale.com
                     2       bestlvbag.com
                     3       fakeslouisvuitton.com
                     4       gotlouisvuitton.com
                     5       louis-sa.com
                     6       louistore.ru
                     7       louisvuitton24.com
                     8       louisvuittonbagmall.com
                     9       louisvuittonboutique.vip
                    10       louisvuittoncity.com
                    11       louisvuittondeal.vip
                    12       louisvuittonfemme.com
                    13       louisvuittonhk.com
                    14       louisvuittonid.com
                    15       louisvuitton-id.com
                    16       louisvuittonid.shop
                    17       louisvuitton-id.shop
                    18       louisvuittonmalaysia.shop
                    19       louisvuittonmode.com
                    20       louisvuittonn.online
                    21       louisvuittonn.vip
                    22       louisvuitton-ph.com
                    23       louisvuittonph.shop
                    23       louisvuitton-ph.store
                    23       louisvuittons.today
                    23       louisvuittonsg.live
                    23       louisvuittonsg.world
                    23       louisvuittonshop.today
                    24       louisvuittonphpp.com
                    25       louisvuittonppi.com
                    26       louisvuittonpro.com
                    27       louisvuittonpurse.net
                    28       louisvuittonreplicabags.org
                    29       louisvuittons.shop
                    30       louisvuitton-sg.com
                    31       louisvuitton-sgp.com
                    32       louisvuittonshop.live
                    33       louisvuittonshopping.live
                    34       louisvuittonsolde.com
                    35       louisvuittonsuperdiscount.shop


                                         16
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 17 of 21
                                                      Case No. 21-cv-60790-BLOOM/Valle


                    36       louisvuittonter.com
                    37       louisvuittonv.vip
                    38       louisvuittonvillage.com
                    39       lvecv.com
                    40       lvluxurybags.xyz
                    41       replicalvsell.com
                    42       replicaslouisvuitton.com
                    43       luxoii.com
                    43       bage.icu
                    43       bag-shop.online
                    43       bagsshop.icu
                    43       batt.shop
                    43       bbfl.icu
                    43       blvck.icu
                    43       finnmilesluxuryhomes.icu
                    43       funko.icu
                    43       geox.icu
                    43       gopro.icu
                    43       grih.icu
                    43       jabra.icu
                    43       jjre.icu
                    43       kmart.icu
                    43       leasetoownluxuryhomes.icu
                    43       lopo.club
                    43       louisvuittons-milano.icu
                    43       louisvuittonsoutletonline.icu
                    43       luxurybag.icu
                    43       luxurybrandshop.icu
                    43       luxury-shop.xyz
                    43       luxury-shops.icu
                    43       luxuryskinshop.icu
                    43       luxury-style.icu
                    43       lv-online-shop.icu
                    43       maloneluxurymarketing.icu
                    43       martinluxuryhomes.icu
                    43       mavi.icu
                    43       mcmhi.icu
                    43       mmmz.icu
                    43       mmxl.icu
                    43       myluxury.club
                    43       mytheresa.xyz
                    43       newseasonbag.icu
                    43       omio.icu
                    43       qlly.icu
                    43       qlvse.icu


                                          17
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 18 of 21
                                                     Case No. 21-cv-60790-BLOOM/Valle


                    43       shophandbag.top
                    43       shoppingbags.icu
                    43       tradesy.top
                    43       wkkj.icu
                    43       xmasgift.icu
                    43       yycx.icu
                    44       2020cokn.com
                    45       2020copy.com
                    46       acaxro.com
                    47       aeozv.com
                    48       ahandbags.com
                    49       aik-shop.com
                    50       alexcn.shop
                    51       alimorluxury.nl
                    52       angelbags.info
                    52       angelbags.pro
                    53       asibags.club
                    54       bagreplica.ru
                    55       bags-bag.net
                    56       bagsho.com
                    57       becomebag.com
                    58       brand-kingdom.com
                    59       brandsindustry.net
                    60       brendof-club.com
                    61       buildtote.com
                    62       byluxuryshopping.com
                    63       chinaluxurybag.com
                    64       closebags.com
                    65       collectbrand.com
                    66       copy432.com
                    67       copymm666.com
                    68       costbags.com
                    69       cozaka.com
                    70       crisandcoco.co
                    71       criticbags.com
                    72       cwen333.com
                    73       deathtote.com
                    74       dependbag.com
                    75       desgnrbrands.nl
                    76       discountretailbag.com
                    77       doubtbags.com
                    78       dresstote.com
                    79       ehinoh.com
                    80       ejfsbag.com
                    81       ekabags.club


                                         18
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 19 of 21
                                                   Case No. 21-cv-60790-BLOOM/Valle


                    82       elsebags.com
                    83       equaltote.com
                    84       exceptbags.com
                    85       exclusivekicks.co.uk
                    86       famebags.com
                    87       fasbags.com
                    88       fc888luxury.com
                    89       giybags.club
                    90       hacopy.com
                    91       handbagsonlinesales.com
                    92       happenbag.com
                    93       hebags.club
                    94       honbags.club
                    95       hubags.club
                    96       humanbags.com
                    97       idisad.com
                    98       igiwoc.com
                    99       ilebags.club
                   100       instockbags.com
                   101       istanbulbags.com
                   102       jwellis.ru
                   103       kjvips.com
                   104       labags.club
                   105       latterbag.com
                   106       lawobag.com
                   106       periclone.com
                   107       leibag.shop
                   108       lg4e62.vip
                   108       outaubags.com
                   108       qg5s63.vip
                   109       likelybag.com
                   110       likelybags.com
                   111       luiscanta.com
                   112       luxbag.ru
                   113       luxeborse.com
                   114       luxehandbageu.com
                   115       luxehandbagseu.com
                   116       lux-jp.com
                   117       luxmallac.com
                   118       luxurybagsi.com
                   119       luxurydrippers.online
                   120       luxury-dupes.com
                   121       mebbags.club
                   122       nasbags.club
                   123       ninki-111.com


                                         19
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 20 of 21
                                                   Case No. 21-cv-60790-BLOOM/Valle


                   124       noticebag.com
                   125       ogebags.club
                   126       onbags.club
                   127       otihop.com
                   128       outusbags.com
                   129       perfectfakehandbags.com
                   130       perfectkits.club
                   131       personbag.com
                   132       polbags.club
                   133       provebags.com
                   134       raisebags.com
                   135       replicabagselling.com
                   136       replicapursesshop.com
                   137       replicasbagsale.com
                   138       replicasbagshop.com
                   139       replybags.com
                   140       resbags.club
                   141       rwlbag.com
                   142       salecabag.com
                   143       saobag.com
                   144       sulbags.club
                   145       tihbags.club
                   146       toke333.com
                   147       top-qual.net
                   147       topqualm.com
                   147       xn--5-xz0gou.com
                   147       xn--6-xz0gou.com
                   147       xn--original-qk40bt8c.com
                   148       tracob.online
                   148       tracob.ru
                   149       tutbags.club
                   150       typebags.com
                   151       ulebags.club
                   152       underbags.com
                   153       usalbags.com
                   154       usaubags.com
                   154       usfsbags.com
                   154       xmwshjw.com
                   155       uscabags.com
                   156       usftbags.com
                   157       ushotbag.com
                   158       vogueaccent.com
                   159       voguebrands.net
                   160       vsnc333.com
                   161       wabagjp.net


                                         20
Case 0:21-cv-60790-BB Document 19 Entered on FLSD Docket 04/28/2021 Page 21 of 21
                                                    Case No. 21-cv-60790-BLOOM/Valle


                   162       wantmybags.com
                   163       weekbags.com
                   164       yayakopi.net
                   165       yourfashionoutlet.us




                                          21
